              Case 2:21-cv-03809-MSG Document 4 Filed 09/07/21 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN C. BERKERY, Sr.,                          :
     Plaintiff,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 21-CV-3809
                                               :
CREDIT COLLECTION SERVICES,                    :
    Defendant.                                 :

                                         MEMORANDUM

GOLDBERG, J.                                                                 SEPTEMBER 7, 2021

         John C. Berkery, Sr. filed this pro se action alleging a violation of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692. Named as the Defendant is Credit

Collection Services (“CCS”). Berkery also seeks to proceed in forma pauperis. For the reasons

that follow, the application to proceed in forma pauperis will be granted and the Complaint will

be dismissed without prejudice and with leave to file an amended complaint.

I.       FACTUAL ALLEGATIONS

         Berkery’s allegations are exceedingly brief. Other than identifying the parties, alleging

jurisdiction and venue, and quoting excerpts from the FDCPA, his entire Complaint consists of

one substantive sentence. He alleges that “[a]fter being twice warned that defendant was not to

contact plaintiff again by any means and would be in violation of the FDCPA if it did so

(Exhibits C, D, E), defendant ignored plaintiff’s instruction and boldly persisted in continuing to

make contact, (Exhibit A, B, C. F, G), in flagrant violation of the Act.” (ECF No. 2 at 2

(parentheticals in original).) 1 Berkery’s exhibits include five correspondences from CCS dated




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                   1
          Case 2:21-cv-03809-MSG Document 4 Filed 09/07/21 Page 2 of 5


between February and August 2021 and copies of letters he sent to CCS telling them not to

contact him. (ECF No. 2-1 at 1-7.)

II.    STANDARD OF REVIEW

       The Court grants Berkery’s application to proceed in forma pauperis. Accordingly, 28

U.S.C. § 1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Berkery is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011); Vogt v. Wetzel, No. 18-2622, 2021 WL 3482913, at *2 (3d Cir. Aug. 9, 2021)

(citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244-45 (3d Cir. 2013)).

       Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8’s “plain” statement

requirement, the Court should “ask whether, liberally construed, a pleading ‘identifies discrete

defendants and the actions taken by these defendants’ in regard to the plaintiff’s claims.”

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the “plain” statement

requirement “even if it is vague, repetitious, or contains extraneous information” and “even if it

does not include every name, date, and location of the incidents at issue.” Id. at 93-94. The

                                                  2
          Case 2:21-cv-03809-MSG Document 4 Filed 09/07/21 Page 3 of 5


important consideration for the Court is whether, “a pro se complaint’s language . . . presents

cognizable legal claims to which a defendant can respond on the merits.” Id. at 94.

       However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.”) (quotations omitted). Dismissals under Rule 8 are “‘reserved

for those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.’” Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       The FDCPA “provides a remedy for consumers who have been subjected to abusive,

deceptive or unfair debt collection practices by debt collectors.” Piper v. Portnoff Law Assocs.,

Ltd., 396 F.3d 227, 232 (3d Cir. 2005). “‘To state a claim under the FDCPA, a plaintiff must

establish that: (1) he or she is a consumer who was harmed by violations of the FDCPA; (2) that

the ‘debt’ arose out of a transaction entered into primarily for personal, family, or household

purposes; (3) that the defendant collecting the debt is a ‘debt collector,’ and (4) that the

defendant violated, by act or omission, a provision of the FDCPA.’” Pressley v. Capital One,

415 F. Supp. 3d 509, 512-13 (E.D. Pa. 2019) (quoting Johns v. Northland Gp., Inc., 76 F. Supp.

3d 590, 597 (E.D. Pa. 2014)). The FDCPA defines “debt collector” as “any person who uses any

instrumentality of interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6).

                                                  3
          Case 2:21-cv-03809-MSG Document 4 Filed 09/07/21 Page 4 of 5


Where a plaintiff fails to allege facts supporting each of these elements, the FDCPA claim is not

plausible. See Pressley, 415 F. Supp. at 513 (“Without specific facts, including but not limited

to: (1) the nature of the debt; (2) the amount of the debt; (3) the dates and times Pressley was

contacted regarding the debt; and (4) the method and content of these communications, Pressley

has not stated a plausible claim under the FDCPA.”); Astarita v. Solomon & Solomon, PC, Civ.

A. No. 12-5670, 2013 WL 1694807, at *2 (D.N.J. Apr. 18, 2013) (“Plaintiff’s Complaint is

utterly devoid of any factual content — such as the specific debt which Defendant attempted to

collect on, or details about the dates, times, and manner of the communications Defendant made

to Plaintiff in attempting to collect on that unspecified debt — which would allow the Court to

draw the reasonable inference that Defendant’s actions violated any provision of the FDCPA.”);

see also Humphreys v. McCabe Weisberg & Conway, P.C., 686 F. App’x 95, 97 (3d Cir. 2017)

(per curiam) (concluding that FDCPA claim was not pled based on “conclusory and speculative

statements that cannot survive a motion to dismiss”).

       Berkery’s one-sentence allegation is insufficient to state a plausible FDCPA claim. He

does not allege he is a consumer who was harmed by violations of the FDCPA, he does not

describe the nature of the debt, he does not specifically allege that CCS is a debt collector, or

describe other than in conclusory terms how it violated, by an act or omission, a provision of the

FDCPA. Berkery’s exhibits are also insufficient to provide a plausible claim. While they appear

to suggest that he was contacted regarding a debt owed possibly to two different creditors, they

do not themselves provide a narrative to describe what Berkery is alleging CCS did that violated

the FDCPA. While a court may consider exhibits attached to a complaint, merely attaching

exhibits is insufficient to meet the requirement that a complaint must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face. H.T. v. Hopewell

Valley Reg’l Bd. of Educ., Civ. A. No. 14-1308, 2015 WL 4915652, at *8 (D.N.J. Aug. 18, 2015)

                                                  4
          Case 2:21-cv-03809-MSG Document 4 Filed 09/07/21 Page 5 of 5


(citing Iqbal, 556 U.S. at 678); RD Legal Funding, LLC v. Barry A. Cohen, P.A., Civ. A. No. 13-

77, 2013 WL 1338309, at *2 (D.N.J. Apr.1, 2013) (“Plaintiff cannot meet its pleading

requirements under Rule 8(a) by attaching numerous exhibits to its Complaint.”).

       Accordingly, the Court will dismiss the Complaint. However, because the Court cannot

say at this time that Berkery can never state a plausible claim based on the acts or omissions of

CCS, he will be granted leave to amend. Cognizant of Berkery’s pro se status, the Court will

grant him an opportunity to “flesh out [his] allegations by . . . explaining in [the] amended

complaint the ‘who, what, where, when and why’ of [his] claim.” See Gambrell v. S. Brunswick

Bd. of Educ., Civ. A. No. 18-16359, 2019 WL 5212964, at *4 (D.N.J. Oct. 16, 2019). Any

amended complaint should clearly describe the factual basis for his claims against the Defendant.

       An order follows.




                                                 5
